Per Cwiam.
Where erroneous instructions of the Court to the jury upon the trial of a cause, constitute the error for which the judgment in the cause is reversed by *475the Supreme Court, such error will, as a general rule, render the whole trial an error, so far as to compel a reversal back through the trial to the issue. It renders a second trial of the issue necessary. Such was this case; and the reversal carried the costs of the erroneous trial had, by the express terms of the decision in 8 Ind. R. 396.
H. P. Biddle, for the appellant.
D. D. Pratt and D. M. Cox, for the appellee.
- There may, perhaps, be cases of an equitable nature, where a reversal may extend through a part, and not the whole, of atrial, even for erroneous instructions; but this is not one of them. Conner v. Winton, 10 Ind. R. 25.
The judgment is reversed with costs. Cause remanded, &c.